DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein at least one electrode tab of the electrode tabs comprises an inclined portion that is inclined at a first angle with respect to a surface of the electrode assembly facing the at least one electrode tab” (emphasis added). Claim 2 further narrows the subject matter to wherein, “the first angle is 10 degrees or less.” The undersigned is of the opinion that the scope of the inclined portion “first angle” is unclear. Specifically, it is unclear what the minimum angle required to meet the claimed limitation. The subject matter’s lake of clarity of scope is further evidenced by claim 2. Claim 2 requires, “the first angle is 10 degrees or less” In conjunction with the term, “inclined,” the scope of claim 2 is interpreted to mean the angle is greater than 0 degrees and less than 10 degrees.

It is noted that the primary purpose of definiteness of claim language is to ensure that the scope of the claims are clear so that the public is informed as to the boundaries of what constitutes infringement of the patent. See MPEP 2173. In this regard, the undersigned is aware of numerous references that disclose rechargeable batteries with electrode tabs in a similar manner as claimed, but the depicted drawings show that the electrode tabs are linear except for the bent portion where the electrode tab connects to the electrode assembly. As known to those skilled in the art, engineering components for rechargeable batteries is imperfect and it is more likely than not that such imperfections would result in an “incline” of perhaps one degree or less. Given that no minimum angle is provided in the specification, it’s unclear if such rechargeable batteries would infringe on the claimed subject matter. For at least these reasons, the claim language is indefinite and is rejected under 112(b). The remaining claims, all of which depend from claim 1, are rejected as being indefinite due to their dependency on claim 1.
Since the specification does not provide guidance to the term, it is suggested that Applicant provide suitable arguments to clarify the scope of the claim term. Alternatively, Applicant may submit a rule §132 affidavit showing that one skilled in the art would be able to determine the scope of the limitation.
Claim 6 recites, “wherein a length of the at least one electrode tab is larger than half of a diameter of the electrode assembly and smaller than the diameter of the electrode assembly.” It is noted that the claims do not specify that the rechargeable battery or electrode assembly has a 
It is suggested that Applicant amend claim 6, or one of the intervening claims to recite, “wherein the rechargeable battery is a cylindrically shaped battery” to overcome the rejection.
Claim 10 provides for various limitations relating to the protrusion of the claimed rechargeable battery. Several of the claim limitations are unclear.
The recitation, “a distance from the curved surface to an end portion of the cap plate exposed by the terminal hole is shorter than a distance from the inclined surface to the end portion of the cap plate exposed by the terminal hole” (emphasis added)  is unclear because it is unclear where “the distance from the curved surface” is measured. The curved surface has more than single point and it is unclear where to measure this characteristic. It’s also unclear if all of the points, or one point, or a portion of the points on the curved surface must meet this limitation. As such, the skilled person could not reasonably be apprised to the scope of the claim.
The recitation, “...a distance from the inclined surface to the end portion of the cap plate exposed by the terminal hole” (emphasis added)  is similarly unclear for substantially the same reasons given above. That is, it is unclear where “the distance from the inclined surface” is measured, and it’s unclear if all of the points, or one point, or a portion of the points on the inclined surface must meet this limitation.
Due to the unclear limitations, the claim is interpreted as reciting, “wherein an outer surface of the protrusion has a curved surface and an inclined surface, and a distance from the inclined surface 
	It’s unclear if the specification has support for defining a single point for measuring the distance from the curved surface or inclined surface to the end portion of the cap plate as discussed above. For at least this reason, it is suggested that Applicant amend the claim to be consistent with the interpretation given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210359362A1) in view of ----Shi (CN110364676A). Wang is relied upon as 102(a)(2) art as of the filing date of the parent PCT application (PCT/CN2020/090898) of 05/18/2020, which predates the earliest effective filing date of the instant application of 07/01/2020. A machine translation of Shi accompanies this Action and is referred to below. Note that paragraph numbers were added to Shi that were not present in the original document for ease of reference.
Regarding claim 1, Wang teaches a rechargeable battery (battery 100, FIGs. 1-2) comprising:
	an electrode assembly (battery cell 10, FIG. 2; [0058]) comprising a first electrode, a second electrode, and a separator between the first electrode and the second electrode (see FIG. 2: the battery cell 10 clearly shows alternating layers of electrodes and a separator as these are conventional features in the art, however the specification of the disclosure does not discuss the individual electrodes);

	a cap plate (first housing body 20, FIG. 2; [0075])  coupled to the case at the opening and comprising a terminal hole exposing the inner space (“[t]he first housing body 20 is provided with a via hole 21” ([0059]));
	an electrode terminal (electrode post 30, FIG. 4; [0064]) electrically connected to the electrode assembly (electrode post 30 is connected to the electrode assembly via first tab 60, see FIG. 4) through the terminal hole and overlapping the cap plate (see FIG. 4; the electrode terminal overlaps the alleged cap plate 20);
	electrode tabs (first tab 60, second tab 61; FIG. 2; [0078]) respectively connected to the first electrode and the second electrode ([0078]); and
	 an electrolyte solution in the inner space ([0076]), 
Wang does not teach wherein at least one electrode tab of the electrode tabs comprises an inclined portion that is inclined at a first angle with respect to a surface of the electrode assembly facing the at least one electrode tab. However, Wang only differs from the claimed invention by the substitution of an electrode assembly that meets the deficient limitation. 
	Shi relates to the design of button-type lithium secondary batteries and is thus analogous art. Shi teaches a battery core 4 (FIG. 1; [028]) including a thimble 5, a first electrode 41 and second electrode 42 ([030]). Shi does not specifically refer to the electrode tabs with reference signs in FIG. 1 (the electrode tabs are the dashed/bold lines drawn from the outermost circumferential electrode to the center of the battery), however, Shi teaches that the thimble 5 presses the first electrode 41 at one end of the thimble 5 and the second electrode 42 at the opposing 
Furthermore, Shi teaches that the thimble 5 has a telescopic function that is characterized in that the thimble 5 can be compressed and rebounds after being released to press the electrodes to the upper/lower casings ([032]). Where the thimble 5 presses against the electrode tabs, the height of the thimble 5 must necessarily be taller (after “rebounding”) than the electrode assembly wound about the thimble 5. The undersigned is of the opinion that where a telescopic thimble 5 of this type is utilized to press the electrode tabs, that there would necessarily be an “inclined portion” resulting from the difference in height between the electrode tab 41/42 connection to the electrode assembly and the pressed portion at the thimble 5. While the illustration of Shi does not readily show this in the figure, the figure of Shi may not be drawn to scale and the “inclined portion” structure can be derived from the description. The undersigned notes that, an “incline” as claimed would be a function of (1) the height difference between the electrode tab 41/42 connection to the electrode assembly and the pressed portion at the thimble 5, and (2) the distance between the electrode tab connection to the electrode assembly and the pressed portion at the thimble 5. Where the height difference is non-zero, the “inclined portion” would necessarily exist because the distance between the electrode tab connection to the electrode assembly and the pressed portion at the thimble 5 is non-zero as shown by the figure.
Accordingly, it can readily be derived from the description of Shi that Shi’s battery would necessarily include an “inclined portion” that is slightly inclined at a first angle with respect to a surface of the electrode assembly facing the at least one electrode tab. Thus, the electrode assembly of Shi is held to teach the “inclined portion” limitation that is deficient in Wang.
simply substituted the electrode assembles of Wang and Shi and the resulting substitution would predictably result in a functioning battery.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). See MPEP 2143 §I.B.
Thus, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the electrode assembly of Wang with the electrode assembly of Shi to arrive at the claimed invention wherein at least one electrode tab of the electrode tabs comprises an inclined portion that is inclined at a first angle with respect to a surface of the electrode assembly facing the at least one electrode tab.
Regarding claim 2, Wang in view of Shi teaches the rechargeable battery of claim 1 as described above, and necessarily wherein the first angle is 10 degrees or less. It is noted that claim 2 is also rejected under §112(b) because the scope of the claim is unclear.
The claim language, “10 degrees or less” numerically includes an angle of zero. The term, “incline” however requires that the angle is greater than zero. The claim is therefore interpreted as meaning the angle is greater than 0 degrees and less than 10 degrees. 
As discussed above, the thimble 5 of Shi results in a slight incline that is defined by the height difference between the electrode tab 41/42 connection to the electrode assembly and the pressed portion at the thimble 5, and (2) the distance between the electrode tab connection to the electrode assembly and the pressed portion at the thimble 5. The slight incline as described above 
Regarding claim 3,  Wang in view of Shi teaches the rechargeable battery of claim 1 as described above.
The combination of Wang in view of Shi would necessarily result in the electrode tabs having a flat portion extending from the inclined portion. That is, the portion that is pressed against the upper/lower case (i.e., the electrode terminals) would necessarily comprise a flat portion. As taught by Shi (see FIG. 1 of Shi), the first electrode 41 contacts the bottom surface of the lower case 3, and such a structure would necessarily result from the substitution of the electrode assembly of Wang with the electrode assembly of Shi. Moreover, the substitution would also necessarily result where the flat portion is connected to the electrode terminal because the alleged electrode terminal of Wang is centrally located in the same manner as the thimble 5 of Shi.
Regarding claim 4, Wang in view of Shi teaches the rechargeable battery of claim 3 as described above.
A (1) first electrode tab connecting the first electrode and the bottom surface of the case and (2) a second electrode tab connecting the second electrode and the electrode terminal would necessarily result from the substitution of the electrode assembly of Wang with the electrode assembly of Shi as described above in relation to claim 3.
Regarding the polarity of the electrode tabs, neither Wang nor Shi teach which electrode or electrode tab is positively or negatively charged. However, there is a finite number of identified solutions: (1) the first electrode is a negative electrode and the second electrode is a positive electrode (as claimed) or (2) the first electrode is a positive electrode and the second electrode is a negative electrode.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Thus, it would have been obvious before the effective filing date of the claimed invention to have tried the configuration where the first electrode is a negative electrode and the second electrode is a positive electrode and arrived at the claimed invention.
Regarding claim 5, Wang in view of Shi teach the rechargeable battery of claim 4 as described above. 
Wang in view of Shi would also necessarily result wherein the inclined portion of the first electrode tab is connected to the bottom surface of the case at a second angle, the inclined portion of the second electrode tab is connected to a lower surface of the electrode terminal at a third angle, 
That is, where the first electrode tab and the second electrode tab are slightly inclined as described above in relation to claim 1, the incline necessarily results in the alleged second angle and third angle.
Moreover, the alleged electrode assembly of Shi is symmetrical as it appears in FIG. 1. Accordingly, there would be no reason to expect that the alleged second angle would differ from the third angle or first angle. Thus, the substitution described in relation to claim 1 would necessarily result in where the second angle and the third angle are the same as the first angle.
Regarding claim 6, Wang in view of Shi teach the rechargeable battery of claim 3, wherein a length of the at least one electrode tab is larger than half of a diameter of the electrode assembly and smaller than the diameter of the electrode assembly. 

Regarding claim 7, Wang in view of Shi teach the rechargeable battery of claim 3 as described above. Wang in view of Shi also teaches the electrode assembly further comprises a center pin (thimble 5 of Shi, FIG. 1) at a center of the electrode assembly, and the flat portion overlaps the center pin (see rejection of claim 3 above).  
Regarding claim 8,  Wang in view of Shi teach the rechargeable battery of claim 3 as described above. Wang in view of Shi also necessarily teach wherein the inclined portion and the flat portion are connected to each other at an obtuse angle. 
The claimed “obtuse angle” is the complimentary angle of the first angle of claim 1. As described above, the alleged substitution of Wang with the electrode assembly of Shi results in a “slight incline” with respect to the first angle. A slight incline is an acute angle. Since the claimed “obtuse angle” is merely the complimentary angle of what is alleged as an acute angle, the limitation would necessarily be met.
Regarding claim 9, Wang in view of Shi teach the rechargeable battery of claim 1 as described above. Wang also teaches wherein the electrode terminal (electrode post 30, FIG. 4; [0064]) comprises:
	a flange portion (electrode post pad 302, FIG. 4) covering the terminal hole and overlapping the cap plate (see FIG. 4); and
	 a protrusion (electrode post body 301, FIG. 4) integrally formed with the flange portion and protruding from the flange portion toward the terminal hole (see FIG. 4). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210359362A1) in view of ----Shi (CN110364676A), and further in view of Yoshida (WO2020137372A1; EP3905365A1 referred to below as English translation thereof). Yoshida is relied upon for as 102(a)(2) art as of the filing date of the parent PCT application (PCT/JP2019/047082) of 12/02/2019, which predates the earliest effective filing date of the instant application of 07/01/2020.
Regarding claim 10, as noted above, the claim language is unclear and is rejected as being indefinite. See §112(b) for the undersigned’s interpretation of the claim.
Wang in view of Shi teach the rechargeable battery of claim 9 as described above. Wang also teaches the protrusion as noted above (electrode post body 301 of electrode post 30, FIG. 4).
Wang does not teach the claimed specific shape wherein an outer surface of the protrusion has a curved surface and an inclined surface, and a distance from the curved surface to an end portion of the cap plate exposed by the terminal hole is shorter than a distance from the inclined surface to the end portion of the cap plate exposed by the terminal hole, and the distance from the inclined surface to the end portion of the cap plate exposed by the terminal hole becomes longer moving closer to an end portion of the inclined portion. Instead, as shown by at least the figures of Wang, the protrusion (electrode post body 301) and flange portion (electrode post pad 302) are formed by right angles (see FIG. 4).
However, Yoshida teaches the deficient limitations. Yoshida teaches a vent member 40 (FIG. 2) which functions as a terminal for the battery. The terminal (i.e. vent member 40) is electrically connected from electrode assembly 14, to external lead connecting the internal terminal plate 30 to the electrode lead 20 ([0024]). Vent member 40 includes downward projection 41 ([0028]) that is convex toward the inside of the battery ([0027]). The shape of the downward 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery of claim 9 as taught by Wang in view of Shi by modifying the alleged protrusion of Wang. In doing so, the skilled person would have included downward projection 41 of vent member, as well as thin part 42 on each side of the terminal 40 to facilitate the release of pressure in the case of an abnormality. In doing so, the skilled person would have arrived at the claimed invention wherein an outer surface of the protrusion has a curved surface and an inclined surface, and a distance from the curved surface to an end portion of the cap plate exposed by the terminal hole is shorter than a distance from the inclined surface to the end portion of the cap plate exposed by the terminal hole, and the distance from the inclined surface to the end portion of the cap plate exposed by the terminal hole becomes longer moving closer to an end portion of the inclined portion. The skilled person would have been motivated to do so to provide a venting mechanism for the battery ([0028]), which would necessarily improve the safety of the battery.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210359362A1) in view of ----Shi (CN110364676A), and further in view of Tamachi (US20170207491A1).
Regarding claim 11, Wang in view of Shi teaches the rechargeable battery of claim 9 as described above.
simply substitute the adhesive of Wang with a material to thermally fuse the cap plate and the flange portion of the electrode terminal.
Wang in view of Shi differs from the claimed invention only in that the binder 40 is substituted with a thermal-fusion layer.
	Tamachi relates to the design of secondary batteries ([0060]) and is thus analogous art. Tamachi teaches the deficient limitation. Tamachi teaches a thermal-fusion layer (ring film 31, 32, FIG.2) between the cap plate (second bottom wall section 25a, FIG. 2) and the flange portion (flange section 41 of terminal 40, FIG. 2) and to insulation-bond the cap plate and the flange portion ([0075], [0086]).
	The binder 40 of Wang and the alleged thermal-fusion layer of Tamachi share the same function of binding the terminal of the battery to the housing of the battery. Accordingly, the skilled person could have simply substituted the binder 40 of Wang with the alleged thermal-fusion layer of Tamachi and the results of the substitution would have been predictable. That is, the substitution would have only changed how the rechargeable battery is processed to bond the alleged terminal plate to the alleged cap plate. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). See MPEP 2143 §I.B.

Regarding claim 12, Wang in view of Shi and Tamachi teach the rechargeable battery of claim 11 as described above and necessarily wherein the thermal-fusion layer melts at a predetermined temperature.  Wang in view of Shi and Tamachi necessarily teach wherein the thermal-fusion layer melts at a predetermined temperature, because as known to those skilled in the art, a melting point (i.e., predetermined temperature) is an inherent property of thermoplastic resins such as polypropylene that form the alleged thermal-fusion layer (ring film 31, [0075]) as taught by Tamachi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN110224172A shows button-type battery cells having inclined electrode tabs. CN’172 does not disclose the same case structure as instantly claimed but rather uses a upper/lower cup structure. CN’172 shows the interchangeability of electrode assemblies inside this type of battery. See FIG. 1 and FIG. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721